UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1724


GERALD JEANDRON,

                Plaintiff – Appellant,

          v.

BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF MARYLAND;
UNIVERSITY SYSTEM OF MARYLAND; UNIVERSITY OF MARYLAND;
WALLACE D. LOH, Ph.D., in his official capacity as
President of the University of Maryland, College Park;
SALLY S. SIMPSON, Ph.D., Individually, and in her official
capacity as Department Chair; RAYMOND PATERNOSTER, Ph.D.,
Individually,   and  in   his  capacity  as  Professor  of
Criminology and Criminal Justice,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:11-cv-02496-RWT)


Submitted:   January 31, 2013         Decided:   February 14, 2013


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick B. Goldberg, FRED B. GOLDBERG, PC, Bethesda, Maryland;
Mark L. Rosenberg, LAW OFFICES OF MARK L. ROSENBERG, Bethesda,
Maryland, for Appellant.   Douglas F. Gansler, Attorney General
of Maryland, Sally L. Swann, Assistant Attorney General, Holly
Elizabeth Combe,   Staff   Attorney,   Baltimore,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Gerald Jeandron filed an action against the Board of

Regents of the University System of Maryland; the University of

Maryland     at     College      Park     (UMCP);       University         of     Maryland

President     Loh     in     his      official        capacity;         Sally     Simpson,

Department of Criminology and Criminal Justice Chair, in her

official     and    individual         capacity;      and    Raymond          Paternoster,

Professor of Criminology and Criminal Justice, in his individual

and   official     capacity.          Jeandron     raised     four       counts       in    his

complaint:        count     one,      violation        of    the        Americans           with

Disabilities        Act      (ADA);      count        two,     violation          of         the

Rehabilitation Act; count three, breach of contract; and count

four, tortious conspiracy to breach contract.

            Jeandron        is   blind    and    is    disabled         under    the        ADA.

Jeandron     was    previously      accepted       into      the    graduate          studies

program of the Department of Criminology and Criminal Justice

Studies (CCJS).           In 2007, he filed an action under the ADA and

the Rehabilitation Act alleging discrimination against him by

University of Maryland and other named defendants.                            The parties

settled the lawsuit by written agreement entered on June 20,

2007.    The agreement provided $250,000 to Jeandron for him to

purchase     and    provide      all     accommodations        to       assist        him    in

completing his program to obtain a Ph.D.                           The agreement also

specified    that    Jeandron      was    still    subject         to   all     the    rules,

                                           3
procedures, and practices of the University of Maryland System,

including, but not limited to, time limitations for completing

his degree and rules pertaining to satisfactory progress toward

his degree.

             After        executing      the   settlement       agreement,       Jeandron

continued     to    pursue       his   doctorate     at     UMCP.     Dr.   Paternoster

served   as     Jeandron’s         dissertation       advisor.        In    July     2008,

Jeandron attempted to register for Fall 2008 classes but was

unable to due to a “financial hold” on his account.                          Later, but

prior to September 8, 2008, Jeandron alleges that he could not

register      for    classes       because     the       University   had    placed     an

“academic hold” on his account.                      On September 10, 2008, Dr.

Denise Gottfredson, former graduate director of CCJS at UMCP,

emailed Jeandron to confirm that the University had previously

dismissed him from the CCJS graduate program.                         On September 7,

2011, Jeandron filed the subject lawsuit.

             The Defendants filed a motion to dismiss or, in the

alternative, for summary judgment.                   The Defendants alleged that

Jeandron’s      action       is    barred      by    the    three-year      statute    of

limitations because various documents were sent to Jeandron in

2007 and early 2008 regarding his failure to progress and his

termination        from    the    program.          On     December   18,    2007,     Dr.

Gottfredson sent Jeandron a letter at his home address advising

him   that    his    progress      was    unsatisfactory        because     he   had   not

                                               4
submitted three chapters of his dissertation to his advisor.

The letter also referred to a May 29, 2007 letter that advised

Jeandron    that    he   had    not    met    the       department’s    standards      for

satisfactory       and   timely       progress          for    a   second     consecutive

semester    and     that,      if   he   continued            to   perform    below    the

standard, he would be dismissed from the CCJS graduate program.

The letter concluded that “[i]f we do not hear from you on or

before Tuesday, January 8, 2008, this letter stands as notice of

the department’s decision to terminate your enrollment in the

CCJS Ph.D. Program.”

            On     January     8,     2008,       Dr.    Gottfredson        sent   another

letter to Jeandron, by certified mail to his home address.                             The

letter informed Jeandron that his enrollment in the program was

terminated at the close of the Fall 2007 semester.                                 Lillian

Bradley confirmed receipt of the letter by signing for it on

January 10, 2008. 1       On February 1, 2008, the Assistant Dean sent

a letter to Jeandron at his home address stating that Jeandron

had been terminated as a graduate student of UMCP due to his

“failure to complete the requirements essential to the degree

. . . .”

            All the Defendants moved to dismiss the complaint in

its entirety based on the statute of limitations, or in the

     1
         Jeandron lived in an apartment building with a mailroom.



                                              5
alternative for summary judgment as a matter of law.                   Jeandron

opposed the motion and contended that he did not receive any of

the letters from the University from December 2007 forward.                   He

claims that he was first on notice that he was terminated from

the program on September 8, 2008, when he received an email

after the academic hold was placed on his account in July 2008.

           The district court held a hearing on the motion to

dismiss or, in the alternative, for summary judgment.                The court

heard from counsel and considered the motion and response and

the materials, including Jeandron’s affidavit claiming not to

have received notice of termination until September 8, 2008.

The district court concluded that all the claims were barred by

the statute of limitations.      The court relied on evidence that a

letter   informing    Jeandron   of       his   termination    was     sent   by

certified mail and that the return receipt was signed for by a

person   identified   as   Lillian    Bradley,    and   that   there    was   no

requirement to send the letter by restricted delivery (unlike

service of process requirements). 2         The court found letters were

also sent on December 18, 2007, January 8, 2008, and February 1,

2008.


     2
        The district court mistakenly identified the certified
letter as sent on December 18, 2007.   The certified letter was
sent   on   January  8,  2008.     The   mistake,  however,  is
inconsequential.



                                      6
           The court also considered the University’s published

requirements for obtaining a Ph.D., which were not in the record

before the hearing, but which the court included as part of its

ruling.    The University had a continuous enrollment requirement

that graduate students must register for continuing courses in

the Fall and Spring, unless a waiver is given.         The court found

that the notices were given “in the ordinary manner” and that

there is no requirement to prove actual receipt.           The court went

on to hold that a reasonably alert Ph.D. candidate would be on

notice given the academic hold and the presumed knowledge of the

continuous registration requirements.        The court relied on the

multiple notifications to conclude that the entire complaint was

barred by the statute of limitations.

           This court reviews de novo the district court’s order

granting   a   Fed.   R.   Civ.   P.   12(b)(6)   motion    to   dismiss.

Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th

Cir. 2009).    This court has stated:

     [A] Rule 12(b)(6) motion should only be granted if,
     after accepting all well-pleaded allegations in the
     plaintiff’s   complaint  as    true  and  drawing all
     reasonable factual inferences from those facts in the
     plaintiff’s   favor,  it   appears  certain  that the
     plaintiff cannot plead any set of facts in support of
     his claim entitling him to relief.

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999).



                                   7
           The court reviews de novo a district court’s order

granting summary judgment.            Providence Square Assocs., L.L.C. v.

G.D.F.,   Inc.,    211   F.3d       846,   850    (4th    Cir.      2000).     Summary

judgment should be granted “if the movant shows that there is no

genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.”                           Fed. R. Civ. P.

56(a).     “[T]here      is     no    issue      for   trial     unless      there     is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.                   If the evidence is merely

colorable, or is not significantly probative, summary judgment”

is   proper.      Anderson     v.    Liberty     Lobby,    Inc.,      477    U.S.    242,

249-50 (1986) (citations omitted).

           The    ADA    and    Rehabilitation           Act   do    not     provide   a

statute of limitations.              Accordingly, courts “borrow” the most

appropriate or analogous state statute of limitations and apply

it to the federal cause of action.                 See A Soc’y Without A Name

v. Virginia, 655 F.3d 342, 347 (4th Cir. 2011), cert. denied,

132 S. Ct. 1960 (2012).              Maryland courts apply the three-year

limitations period governing general civil actions to ADA and

Rehabilitation Act claims.             Schalk v. Associated Anesthesiology

Practice, 316 F. Supp. 2d 244, 251 (D. Md. 2004); Kohler v.

Shenasky, 914 F. Supp. 1206, 1211 (D. Md. 1995).                       The remaining

counts    of     Jeandron’s      complaint        fall     under       the     Maryland

three-year statute of limitations for general civil actions as

                                           8
well.     See Md. Cts. & Jud. Proc. Code Ann. § 5-101; Hartnett v.

Schering Corp., 2 F.3d 90, 92 (4th Cir. 1993); Shailendra Kumar,

P.A.    v.   Dhanda,      43    A.3d    1029,       1033–34         (2012)        (applying     the

three-year statute of limitations to a breach of contract).

               A cause of action for discrimination cases accrues on

the date that the alleged unlawful conduct occurred.                                    Martin v.

Southwestern       Virginia      Gas     Co.,       135      F.3d     307,    310       (4th    Cir.

1998).       The      unlawful     practice        occurs       when     the       plaintiff      is

informed of the allegedly discriminatory practice or decision.

Delaware State Coll. v. Ricks, 449 U.S. 250, 258 (1980).                                         For

the state tort claims, under Maryland’s general discovery rule,

the    statute     of    limitations      begins          to    run   when        the    allegedly

tortious conduct is discovered — that is, when the plaintiff “in

fact    knew     or     reasonably      should         have      known       of    the     wrong.”

Pennwalt       Corp.     v.    Nasios,    550          A.2d     1155,    1160       (Md.       1988)

(quoting Poffenberger v. Risser, 431 A.2d 677, 680 (Md. 1981)

(applying      the      discovery      rule    to      all     tort     claims)).           Actual

knowledge, either express or implied, is required to find that a

tort     was     discovered         within         the         meaning       of      the       rule.

Poffenberger, 431 A.2d at 681.                  Because implied actual knowledge

is sufficient to start the limitations period, courts consider

the three years to begin when a plaintiff is on inquiry notice.

Inquiry      notice       arises       “when       a      plaintiff       gains          knowledge



                                               9
sufficient to prompt a reasonable person to inquire further.”

Pennwalt, 550 A.2d at 1163.

             It     is    undisputed         that,      at      the     very       least,     Dr.

Gottfredson’s        letter       of     January      8,     2008,      was        received   at

Jeandron’s        address.        Further,          Jeandron      should      have     been    on

notice that he was terminated if he had attempted to register

for Spring 2008 courses, which he was required to do under the

settlement agreement and under University policies.                                 He did not

register,     even       though    he    was    on     notice      of   the        University’s

requirement        of      continuous          progress         and     registration           in

furtherance of a graduate student’s degree.                              Accordingly, the

district court concluded that Jeandron was on inquiry notice

before      the     Spring     2008       semester         and     that        a     reasonable

investigation undertaken at the time would have revealed his

termination from the program.

             On    appeal,        Jeandron      assigns      error      to     the     district

court’s consideration of the continuous enrollment requirement

that the court found on the University’s web site.                                   The court

included     the    materials       it    considered         in   its    order.         At    the

hearing, the court discussed with both parties the information

it found on the University’s policy, although that policy itself

had not previously been made part of the record by either party.

A   court    may     take     judicial         notice      of     information          publicly

announced on a party’s web site, so long as the web site’s

                                               10
authenticity is not in dispute and “it is capable of accurate

and ready determination.”                Fed. R. Evid. 201(b); see O’Toole v.

Northrop Grumman Corp., 499 F.3d 1218, 1225 (10th Cir. 2007)

(holding that it is not uncommon for courts to take judicial

notice of factual information found on the world wide web”).

               Jeandron did not lodge an objection at the hearing to

the court’s consideration of the University policy found on the

University’s        web    site,       except     to    say   whether     the     University

follows the policy is hearsay.                       Further, counsel admitted that

Jeandron was aware of the requirement discussed in the materials

and    considered         by     the     court.         The     satisfactory          progress

requirement         is    also        specifically       noted     in     the    settlement

agreement.          There is no disagreement over the accuracy of the

factual       information        that     the        district     court       relied    upon.

Granting broad deference to the district court and reviewing for

an    abuse    of    discretion,         the    district        court   did     not    err    in

consideration of the materials.                   See United States v. Myers, 280

F.3d 407, 413 (4th Cir. 2002) (the district court’s admission of

evidence must be reviewed with broad deference); United States

v. Aramony, 88 F.3d 1369, 1377 (4th Cir. 1996) (the district

court's       decision     to    admit     evidence       will     be   overturned          only

“under the most extraordinary of circumstances.”).

               Jeandron        also    raises        judicial    bias   related        to    the

court’s       reliance     on    the     continuous       registration          requirement.

                                                11
Jeandron argues that the court’s consideration and reliance on

the requirement led it to accuse Jeandron of being unreasonable

and the court inappropriately blamed him for not receiving the

termination      letters.      Jeandron        contends   that     the    court

predetermined the outcome of the case and denied him a fair

hearing.       This claim is patently without merit.               “[J]udicial

rulings alone almost never constitute a valid basis for a bias

or partiality motion.”       Liteky v. United States, 510 U.S. 540,

555 (1994).     Moreover, even in the context of a jury trial,

       judicial remarks during the course of a trial that are
       critical or disapproving of, or even hostile to,
       counsel, the parties, or their cases, ordinarily do
       not support a bias or partiality charge. They may do
       so if they reveal an opinion that derives from an
       extrajudicial source; and they will do so if they
       reveal such a high degree of favoritism or antagonism
       as to make fair judgment impossible.

Id..     The    continuous   registration       requirement      was   properly

admitted, as discussed above, and even if it were considered an

extra-judicial     source,   Jeandron    has    not   established      that   the

court’s conduct during the course of the hearing was so highly

antagonistic “as to make fair judgment impossible.”               Liteky, 510

U.S. at 556.

           Lastly, Jeandron argues that the court erred in ruling

under either Rule 12(b)(6) or Rule 56 that he had receipt of the




                                    12
letters sent by the Defendants. 3                 Jeandron argues that had the

court accepted as true his claims under Rule 12(b)(6), the court

should have found that his claim was timely filed.                          Under Rule

56, Jeandron claims that there is a factual dispute as to his

receipt    of    the   2007    and   2008    letters,      and   therefore        summary

judgment is improper.           A self-serving affidavit, without more,

is   not    sufficient    to     defeat      summary      judgment.         See     Nat’l

Enterprises, Inc. v. Barnes, 201 F.3d 331, 335 (4th Cir. 2000).

We conclude, however, that the court’s decision may be affirmed

on the basis of reasonable inquiry alone, and therefore, even

had there been a factual dispute as to actual receipt of the

letters of termination from the graduate program, it did not

affect the statute of limitations issue.

             We dispense with oral argument because the facts and

legal     contentions    are    adequately         presented     in   the    materials

before     the   court   and    argument         would   not   aid    the   decisional

process.

                                                                              AFFIRMED




      3
       It is unclear whether the court dismissed under Rule
12(b)(6) or granted summary judgment under Rule 56. The court
stated that it was granting the Defendants’ motion to dismiss
and/or for summary judgment.



                                            13